IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41186
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFREDO LUIS-VASQUEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-225-1
                       - - - - - - - - - -
                          August 2, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfredo Luis-Vasquez argues that the aggravated-felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.   He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for Supreme Court

review in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

Apprendi did not overrule Almendarez-Torres.   See United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41186
                                -2-

S. Ct. 1214 (2001).   His argument is foreclosed by

Almendarez-Torres, 523 U.S. at 235.

     On the issue of Luis Vasquez’s resentencing, we accept the

Government’s confession of error and remand to the able district

judge for resentencing, without the 19 months added on the first

remand.

     REMANDED.